      Case 1:16-cr-00338-PKC Document 302
                                      301 Filed 05/27/20
                                                05/26/20 Page 1 of 1




                                                         Conference adjourned from
                                      May 26, 2020       June 1, 2020 to July 30, 2020
                                                         at 11:00 a.m.
VIA ECF                                                  SO ORDERED.
Hon. P. Kevin Castel                                     Dated: 5/27/2020
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

                  RE: USA v. Walters Case No. 1:16-cr-00338 (PKC)

Dear Judge Castel:

       The Court has set oral argument on the matter of restitution in the above-styled case
for June 1. [Dkt. 300]. Recently, however, Dean Foods proposed to resolve the matter
within its Chapter 11 bankruptcy proceedings pending in the Southern District of Texas.
For the Court’s information, last month the bankruptcy court approved the sale of
substantially all of Dean Foods’ assets. Thus, Walters and Dean Foods believe that if they
can come to an agreement within the bankruptcy confines, it will streamline the remaining
restitution issues and preserve resources of the bankruptcy estate. Accordingly, in the
interest of preserving the resources of the bankruptcy estate and the Court, we request that
the Court reschedule the restitution hearing for 60 days. We have consulted with the
Government which endorses this approach and joins the request.

                                                             Very truly yours,



                                                             Gregory A. Brassfield

cc:    VIA ECF
       Margaret Graham
       United States Department of Justice

       Paul Schoeman
       Attorney for William T. Walters
